DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display module with fingerprint electrodes that form touch electrodes”.
Claim Objections
Claims 9 and 18 are objected to because of the following informalities:  
Claim 9 last line recites “the second electrode traces” but claim 9 depends on claim 2 and the phrase “second electrode traces” is introduced in claim 3. Thus claim 9 appears to depend on claim 3 and not on claim 2 for proper antecedent basis. For the purpose of examination, claim 9 was interpreted to depend on claim 3. 
The same applied with respect to claim 18 and its dependency on claim 11. For the purpose of examination, claim 19 was interpreted to depend on claim 12 for proper antecedent basis. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 7-8, 10, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujisawa et al. in US 2021/0103361 (hereinafter Fujisawa).

Regarding claims 1 and 10, Fujisawa disclose a display module (Fujisawa’s Fig. 1 and par. 57), comprising a touch display region (Fujisawa’s Fig. 1 and par. 61-62: see AA), wherein the touch display region is provided with a touch structure layer (Fujisawa’s Figs. 1, 3, 8 and par. 62, 102-103: sensor panel SPNL when used for touch), and the touch structure layer comprises a plurality of first touch electrodes (Fujisawa’s Figs. 1, 3, 8 and par. 62, 102-103: Tx) and a plurality of second touch electrodes (Fujisawa’s Figs. 1, 3, 8 and par. 62, 102-103: Rx), wherein the display module further comprises:
a fingerprint structure layer (Fujisawa’s Figs. 1, 3, 8 and par. 62, 102-103: sensor panel when used for fingerprint) integrated with the touch structure layer (Fujisawa’s Fig. 8 and par. 102-103) and comprising a plurality of first fingerprint electrodes (Fujisawa’s Fig. 8 and par. 103: Tx) and a plurality of second fingerprint electrodes (Fujisawa’s Fig. 8 and par. 103: Rx), wherein the first fingerprint electrodes are driving electrodes (Fujisawa’s Fig. 8 and par. 103: Tx) and the second fingerprint electrodes are sensing electrodes (Fujisawa’s Fig. 8 and par. 103: detection electrodes Rx);
a shorting unit (Fujisawa’s Figs. 8-10 and par. 102, 104, 120: see TRSW and TTSW for “bundling”) comprising at least a first shorting circuit (Fujisawa’s Figs. 5, 10 and par. 77, 120: TTSW for Tx1a to Tx1i) and at least a second shorting circuit (Fujisawa’s Figs. 5, 9 and par. 104-105: TRSW for Rx1a/Rx1b/Rx1c), wherein the first shorting circuit (Fujisawa’s Figs. 5, 10 and par. 77, 120: TTSW for Tx1a to Tx1i) is configured to short at least two of the first fingerprint electrodes (Fujisawa’s Figs. 5, 10 and par. 77, 120: bundled Tx1a to Tx1i) to form one of the 
a touch control chip (Fujisawa’s Fig. 5 and par. 80-81) comprising at least a first touch signal end (Fujisawa’s Fig. 5: SIC to Tx) and at least a second touch signal end (Fujisawa’s Fig. 5: SIC to R).

Regarding claims 7 and 16, Fujisawa discloses a touch control chip (Fujisawa’s Fig. 5 and par. 80-81) comprising at least a first touch signal end (Fujisawa’s Fig. 5: SIC to Tx) and at least a second touch signal end (Fujisawa’s Fig. 5: SIC to R),
wherein the touch structure layer (Fujisawa’s Figs. 1, 3, 8 and par. 62, 102-103: sensor panel SPNL when used for touch) comprises at least a first touch signal trace (Fujisawa’s Figs. 5, 8, 10: see Tx1, Tx2, Tx3 outside AA) and at least a second touch signal trace (Fujisawa’s Figs. 5, 8-9: see R), the first touch signal trace (Fujisawa’s Figs. 5, 8, 10: see Tx1, Tx2, Tx3 outside AA) is electrically connected to one of the touch electrodes (Fujisawa’s Figs. 1, 5, 8, 10: see Tx in AA), and the second touch signal trace (Fujisawa’s Figs. 5, 8-9: see R) is electrically connected to one of the second touch electrodes (Fujisawa’s Figs. 1, 5, 8-9: see Rx in AA); and
the first touch signal end (Fujisawa’s Figs. 5, 8, 10: SIC to Tx) is electrically connected to an end of the first touch signal trace (Fujisawa’s Figs. 5, 8, 10: see Tx1, Tx2, Tx3) away from the first shorting circuit (Fujisawa’s Figs. 5, 8, 10: see Tx1, Tx2, Tx3 extending away from SIC toward TTSW), and the second touch signal end (Fujisawa’s Fig. 5: SIC to R) is electrically connected to an end of the second touch signal trace (Fujisawa’s Figs. 5, 8-9: see R) away from the second shorting circuit (Fujisawa’s Figs. 5, 8-9: see R extending away from SIC toward TRSW).
claims 8 and 17, Fujisawa discloses wherein the first touch signal end (Fujisawa’s Figs. 5, 8, 10: SIC to Tx)  is an output end of a touch driving signal (Fujisawa’s par. 77-80, 84: Tx as drive electrode with drive pulse Sig1), and the second touch signal end (Fujisawa’s Fig. 5: SIC to R) is a receiving end of a touch sensing signal (Fujisawa’s par. 74-76, 80, 84: Rx as detection electrode to obtain detection pulse).

Regarding claim 19, Fujisawa disclose wherein the first fingerprint electrodes are driving electrodes (Fujisawa’s Fig. 8 and par. 103: Tx) and the second fingerprint electrodes are sensing electrodes (Fujisawa’s Fig. 8 and par. 103: detection electrodes Rx).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa.

Regarding claims 2 and 11, Fujisawa discloses wherein the fingerprint structure layer (Fujisawa’s Figs. 1, 3, 8 and par. 62, 102-103: sensor panel when used for fingerprint) comprises a plurality of first electrode traces (Fujisawa’s Figs. 5, 8, 10: see Tx outside of AA), and each of the first electrode traces is electrically connected to one of the first fingerprint electrodes (Fujisawa’s Figs. 5, 8, 10 and par. 103: Tx in AA); and

Fujisawa fails to explicitly disclose each of the first switches comprising a gate, a source and a drain, the gate of each of the first switches electrically connected to the first control signal line and the source and the drain of each of the first switches are electrically connected to one of the first electrode traces respectively.
However, Fujisawa does disclose the switches being transistors (Fujisawa’s par. 81) controlled by a control signal (Fujisawa’s par. 81: S1) and each switch connected between electrode traces (Fujisawa’s Figs. 5, 9-10: see for example leftmost TTSW connected on top to Tx1a and on bottom to Tx1b through Tx1 or topmost TRSW connected on right to Rx1a and on left to Rx1b through R1 and respective TRSW). Fujisawa also discloses a transistor having a gate, a source and a drain (Fujisawa’s Fig. 2: see SW). Furthermore, the office takes official notice that it is conventional in the art that transistors are controlled through the gate to transmit between source and drain. Therefore, it would have been obvious for each of Fujisawa’s switches to include a gate, source and drain (such as SW in Fujisawa’s Fig. 2) and for the control to occur as conventional, in order to obtain the predictable result of a transistor (Fujisawa’s par. 81) that operates in a conventional manner. By doing such combination, Fujisawa further discloses:
 each of the first switches comprises a gate (Fujisawa’s Fig. 5 and par. 81: TTSW is a transistor and thus includes a gate such as gate of SW in Fujisawa’s Fig. 2), a source and a drain (Fujisawa’s Figs. 5, 10 and par. 81: TTSW is a transistor and thus includes source and drain such as shown in SW of Fig. 2. Source and drain are connected to Tx electrodes in AA and Tx in SIC), the gate of each of the first switches is electrically connected to the first control signal line (Fujisawa’s Fig. 5 and par. 81: TTSW is a transistor and controlled by S1, upon combination the control occurs as conventional through the gate such as gate of SW in Fig. 2), 

Regarding claims 3 and 12, Fujisawa further discloses wherein the fingerprint structure layer (Fujisawa’s Figs. 1, 3, 8 and par. 62, 102-103: sensor panel when used for fingerprint) comprises a plurality of second electrode traces (Fujisawa’s Figs. 5, 8-9: see R and Rx outside AA), and each of the second electrode traces is electrically connected to one of the second fingerprint electrodes (Fujisawa’s Figs. 5, 8-9: see Rx in AA); and
the second shorting circuit (Fujisawa’s Figs. 5, 9 and par. 104-105: TRSW for Rx1a/Rx1b/Rx1c) comprises at least a second control signal line (Fujisawa’s Figs. 5, 9 and par. 81: see S1 to TRSW) and a plurality of second switches (Fujisawa’s Figs. 5, 9: plural TRSW), each of the second switches comprises a gate (Fujisawa’s Fig. 5 and par. 81: TRSW is a transistor and thus includes a gate such as gate of SW in Fujisawa’s Fig. 2), a source and a drain (Fujisawa’s Figs. 5, 9 and par. 81: TRSW is a transistor and thus includes source and drain such as shown in SW of Fig. 2. Source and drain are connected to Rx electrodes in AA and R in SIC), the gate of each of the second switches is electrically connected to the second control signal line (Fujisawa’s Fig. 5 and par. 81: TRSW is a transistor and controlled by S1, upon combination the control occurs as conventional through the gate such as gate of SW in Fig. 2), and the source and the drain of each of the second switches are electrically connected to one of the second electrode traces respectively (Fujisawa’s Figs. 5, 9: see topmost TRSW connected on right to Rx1a and on left to Rx1b through R1 and respective TRSW. Right and left sides are source/drain of a transistor as shown in SW of Fig. 2).
It would also have ben obvious for Fujisawa’s second switches to include a gate, source and drain (such as SW in Fujisawa’s Fig. 2) and for the control to occur as conventional, in 

Regarding claims 4 and 13, Fujisawa discloses wherein the shorting unit (Fujisawa’s Fig. 5: see TRSW, TTSW and SIC) comprises a signal control module (Fujisawa’s Figs. 5, 8-10: SIC), an output end of the signal control module (output from SIC to S1 in Fujisawa’s Figs. 5, 8-10) is electrically connected to the first control signal line (Fujisawa’s Fig. 5: see S1 to TTSW), and the first control signal line is electrically connected to the second control signal line (Fujisawa’s Fig. 5: see S1 to TRSW).

Regarding claims 9 and 18, Fujisawa discloses further comprising a fingerprint control chip (Fujisawa’s Fig. 5 and par. 91: SIC for fingerprint), wherein the fingerprint control chip comprises a plurality of first fingerprint signal ends (Fujisawa’s Figs. 5, 8, 10: SIC to Tx) and a plurality of second fingerprint signal ends (Fujisawa’s Fig. 5: SIC to R);
each of the first fingerprint signal ends (Fujisawa’s Figs. 5, 8, 10: SIC to Tx) is electrically connected to an end of one of the first electrode traces (Fujisawa’s Figs. 5, 8, 10: see Tx1, Tx2, Tx3 outside AA) away from the first fingerprint electrodes (Fujisawa’s Figs. 5, 8, 10: see Tx in AA), and each of the second fingerprint signal ends (Fujisawa’s Fig. 5: SIC to R) is electrically connected to an end of one of the second electrode traces (Fujisawa’s Figs. 5, 8-9: see R) away from the first fingerprint electrodes (Fujisawa’s Figs. 5, 8-9: see Rx in AA).

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Mizuhashi et al. in US 2017/0103247 (hereinafter Mizuhashi).

Regarding claims 5 and 14, Fujisawa fails to disclose wherein the shorting unit comprises two signal control modules. However, in the related field of endeavor of fingerprinting 
wherein the shorting unit (Fujisawa’s Fig. 5: see TRSW, TTSW and SIC) comprises two signal control modules (Fujisawa’s Fig. 5 and par. 81: see SIC where it outputs S1 which upon combination includes two transistors to provide high and low signals of S1, such as the two transistors of top-left COS in Mizuhashi’s Fig. 6 and par. 134), a quantity of the first control signal line (Fujisawa’s Figs. 5, 10 and par. 81: see S1 to TTSW) is one, and a quantity of the second control signal line (Fujisawa’s Figs. 5, 9 and par. 81: see S1 to TRSW) is one; and
an output end of one of the signal control modules (Mizuhashi’s Fig. 6 and par. 116, 134: see p-type transistor outputting Wd which upon combination is the high level of S1 in Fujisawa’s Fig. 5 and par. 81) is electrically connected to the first control signal line (Fujisawa’s Figs. 5, 10 and par. 81: see S1 to TTSW where S1 is equivalent to C1 in Mizuhashi’s Fig. 6 and par. 134 to receive a high signal), and an output end of another one of the signal control modules (Mizuhashi’s Fig. 6 and par. 116, 134: see n-type transistor outputting Ws which upon combination is the low level of S1 in Fujisawa’s Fig. 5 and par. 81) is electrically connected to the second control signal line (Fujisawa’s Figs. 5, 9 and par. 81: see S1 to TRSW where S1 is equivalent to C1 in Mizuhashi’s Fig. 6 and par. 134 to receive a low signal).

claims 6 and 15, Fujisawa fails to disclose wherein the first switches are P type transistors or N type transistors, and the second switches are P type transistors or N type transistors. 
However, in the related field of endeavor of fingerprinting on displays, Mizuhashi discloses switches used in fingerprint displays being p-type transistors or N-type transistors (Mizuhashi’s Figs. 2, 6 and par. 116). 
Therefore, it would have been obvious to one of ordinary skill in the art, for Fujisawa’s first switches (Fujisawa’s Fig. 5: see TTSW) to be P type transistors or N type transistors (Mizuhashi’s Figs. 2, 6 and par. 116), and the second switches (Fujisawa’s Fig. 5: see TRSW) are P type transistors or N type transistors (Mizuhashi’s Figs. 2, 6 and par. 116); in order to obtain the predictable result of conventional type of transistors used in displays with fingerprint sensors (Mizuhashi’s Figs. 2, 6 and par. 116).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/LILIANA CERULLO/Primary Examiner, Art Unit 2621